Citation Nr: 9930969	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1. Entitlement to service connection for arteriosclerotic 
heart disease.

2. Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1955 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a heart 
condition and increased (compensable) evaluations for 
bilateral pterygium and tinea pedis.  The veteran filed a 
notice of disagreement as to each of these issues in November 
1995.  The RO issued the veteran a statement of the case in 
January 1996.  The veteran filed a timely substantive appeal 
in February 1996 as regards the claim for service connection 
for a heart condition.  In October 1996, the veteran filed a 
statement advancing his claim for an increased (compensable) 
evaluation for tinea pedis.  The Board construes this 
statement as a timely filed substantive appeal.  These claims 
are properly before the Board.  

However, the information of record does not indicate that a 
substantive appeal was filed with respect to an increased 
(compensable) evaluation for the bilateral pterygium.  38 
C.F.R. § 20.302(b) (1999).  In February 1999, the veteran 
submitted a new claim for an increased (compensable) 
evaluation of the bilateral pterygium.  By a July 1999 rating 
decision, an increased (compensable) evaluation for the 
bilateral pterygium was denied.  The veteran was provided 
both notice of the decision, his appellate rights, and a 
supplemental statement of the case in August 1999.  The 
veteran has yet to file a notice of disagreement to the 
adverse decision.  Based on the procedural history and the 
information of record, the Board is unable to ascertain 
whether the veteran intends to appeal the July 1999 rating 
decision.  Therefore, this matter is referred to the RO for 
clarification.  

The RO denied reopening the claim of entitlement to service 
connection for a left knee injury in July 1998.  The veteran 
was informed of the adverse decision and provided notice of 
his appellate rights.  The veteran did not file a timely 
notice of disagreement.  By a July 1999 rating decision, the 
RO denied a disability evaluation in excess of 10 percent for 
chronic rhinitis and conjunctivitis.  The veteran has not 
filed a notice of disagreement as to that adverse decision.  
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(Absent a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board has no authority to 
proceed to a decision).  Therefore, these issues are not in 
appellate status and the claims on appeal are limited to 
those listed on the title page of this decision.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. Competent evidence of a nexus between the veteran's 
atherosclerotic heart disease and his period of service 
has not been presented. 

3. The tinea pedis is characterized by two small areas on the 
side of each foot which are erythematous and scaly, very 
dry skin, some fissures on his heels, and onychomycosis of 
the big toenails.  There is no evidence of infection.  The 
diagnoses were tinea pedis and onychomycosis of the 
toenails.  


CONCLUSIONS OF LAW


1. The veteran's claim of entitlement to service connection 
for atherosclerotic heart disease is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2. The criteria for an increased (compensable) evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, 
Diagnostic Code (DC) 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The veteran asserts that he suffered from severe stress while 
in the military and firmly believes that his current [heart] 
condition is related.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  However, a claim of 
service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  Murphy, supra; Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504 (1995); see also Epps v. Gober 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly adopting the 
definition of a well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  For the purposes of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).  

Periodic physical examinations while in-service reflect that 
the heart was evaluated as normal.  The electrocardiogram 
completed in March 1978 was normal and the blood pressure was 
126/74.  The veteran separated from service in June 1978.  

The August 1978 VA examination reflects a blood pressure 
reading of 100/70 sitting, that the heart size and 
configuration by x-ray were within normal limits, and that 
the cardiovascular system manifest no significant 
abnormalities.  

A VA outpatient medical record dated in May 1992 reflects a 
blood pressure reading of 110/70.  On examination, inter 
alia, the heart manifested normal sinus rhythm without a 
murmur.  A January 1995 entry reflects a blood pressure 
reading of 144/78.  A February 1995 entry reflects a blood 
pressure reading of 126/69, dyspnea on exertion, 
hyperlipidemia, a normal sinus rhythm without murmur, no 
edema of the extremities, and regular pulses.  A February 
1995 stress test referral reflects new onset dyspnea on 
exertion with diaphoresis, relief with rest, no angina, and 
blood pressure within normal limits.  The stress test 
conducted in February 1995 reflects, inter alia, that the 
findings were suggestive of ischemia.  An undated entry 
reflects history of hyperlipidemia work up for coronary 
artery disease screening, stress test positive, and thallium 
pending.  The entry reflects that premature ventricular 
contractions were noted on the electrocardiogram.  A 
pertinent diagnosis was rule out arteriosclerotic heart 
disease.  Following the March 1995 thallium stress test which 
showed reversible defects, the diagnoses included 
arteriosclerotic heart disease.  In April 1995, the veteran 
underwent a cardiac catheterization and a coronary artery 
bypass graft for arteriosclerotic heart disease at William 
Beaumont Army Medical Center.  

A June 1995 VA medical statement reflects severe 
atherosclerotic heart disease requiring four-vessel coronary 
artery bypass grafting, with mildly depressed overall left 
ventricular function.  The date of onset was February 1995.  
The primary physician opined that the most likely factors 
responsible for the veteran's early atherosclerotic heart 
disease were his past history of smoking, a history of 
hypercholesterolemia, and his family history of early 
atherosclerotic heart disease.  Two other physicians 
including the chief of cardiology concurred with the above 
opinion. 

The VA outpatient clinic in El Paso reported in August 1995 
that they had no treatment records belonging to the veteran 
for the period from January 1994 to August 1995.  

Other VA treatment records thereafter reflect treatment only 
and offer no opinions as regards a nexus to service.

In February 1996, the veteran submitted several newspaper 
articles which addressed the relationship between stress, 
lifestyle, and heart disease.  The veteran remarked that his 
military service presented with "all kinds of phases leading 
to stress."  The articles were submitted without elucidation 
or comment from a physician or a nexus opinion.  

The Board has reviewed the veteran's file in its entirety and 
has considered the veteran's assertions.  The veteran cannot 
meet his initial burden by relying on his own opinion as to 
medical matters.  If the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, where 
the issue does not require medical expertise, lay testimony 
may be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Therefore, the veteran's statements regarding any 
relationship between his atherosclerotic heart disease and 
military service is not competent evidence to well-ground his 
claim.  

The service medical records are silent as regards a heart 
defect or disability.  As a matter of fact, the heart was 
evaluated as normal on the March 1978 retirement physical.  
The electrocardiogram performed prior to separation was 
normal.  In essence, there is no medical evidence that 
establishes that the veteran's atherosclerotic heart disease 
had its onset in service.  The first medical evidence that 
reflects complaints that are later associated with heart 
disease occur in 1995, more than 16 years after military 
service.  Therefore, the veteran is unable to show continuity 
of symptomatology or chronicity.  Last, the Board notes that 
the June 1995 medical opinion that was concurred in by two 
other VA physicians does not establish a nexus to the 
veteran's period of service.  In that respect, the veteran 
has submitted no cognizable evidence to support his claim.  
Therefore, the claim for service connection for 
atherosclerotic heart disease is not well-grounded.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  38 
U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for atherosclerotic heart 
disease.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996); 
Robinette v. Brown, 8 Vet. App. at 77-78. 


Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's skin disorder.  Accordingly, the Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  

By a January 1979 rating determination, service connection 
was granted for tinea pedis and assigned a non-compensable 
disability evaluation under 38 C.F.R. § 4.118, DC 7899-7806 
(1999).  Some of the most recent treatment records 
characterize the skin disorder as dermatophytosis.  DC 7813.  
According to section 4.118, unless otherwise provided, the 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  See generally Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).
Under DC 7806, the current noncompensable evaluation is 
warranted for eczema with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving and exposed 
surface or extensive area.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Briefly, the August 1978 VA examination reflects marked 
onychomycosis of the left great toe and mild to moderate 
chronic tinea, both plantar surfaces, low-grade activity.  
The relevant diagnosis was tinea pedis.  

Service department and VA medical records reflect that the 
first medical evidence of record thereafter is a problem list 
that reflects that tinea pedis occurred in August 1988.  

The VA outpatient clinic in El Paso responded in August 1995 
that they had no treatment records belonging to the veteran 
for the period of January 1994 to August 1995.  

A July 1996 VA dermatology referral reflects please evaluate 
feet for diagnosis of fungus - rule out fungus (tinea pedis).  
A September 1996 VA entry reflects chronic dermatophytosis.  
Rash on feet for years and occasionally it becomes very 
itchy.  On physical examination, there were erythematous 
scaly patches involving the soles of the feet with several 
thickened yellowish dystrophic toenails.  The veteran was 
prescribed Oxistat cream.  

The March 1997 VA skin examination reflects multiple dry 
squamous lesions noted involving the plantar surface of both 
feet.  Further examination revealed that there were multiple 
squamous lesions involving the toenails of both great toes.  
There were no nervous manifestations at that time.  The 
examiner was requested to attach a color photograph if the 
condition was disfiguring.  The examiner noted that the 
condition was not disfiguring.  The diagnosis was chronic 
tinea pedis involving both feet, associated with 
onychomycosis involving the toenails of both great toes.  The 
veteran reports that the fungal infection of the feet 
continues to reoccur in spite of treatment.  

A March 1997 VA treatment record reflects dermatophytosis 
with nail involvement.  On physical examination, there was 
diffuse hyperkeratosis of the soles and multiple thick and 
dystrophic yellowish toenails.  The antifungal medication was 
switched to Loprox.  A follow up appointment was scheduled 
for six to twelve months.  

An October 1997 entry reflects that the condition had 
improved somewhat with topical care.  The veteran continued 
to refuse Sporanox because of the potential for liver 
abnormality, which could occur with use.  The physical 
examination revealed some hyperkeratosis of the soles with 
dystrophic toenails.  His great toenails had a slight pincer 
deformity.  The assessment was dermatophytosis with nail 
involvement.  

The April 1999 VA skin examination reflects that the medical 
records were reviewed.  The veteran complained that the skin 
on his feet were very dry and frequently caused itching.  He 
applies Loprox once a day as needed with relief of the 
symptoms of itching.  He has been seen by the dermatologist 
in the past who has advised oral antifungal treatment but 
because of the possible side effects, the patient has 
rejected the idea.  The examiner noted that the toenails were 
not involved with fungus and they have become yellowish, 
thick, and brittle.  The veteran has difficulty cutting his 
toenails.  The veteran reported that hot humid weather may 
exacerbate his foot fungus and cause more itching and more 
redness.  He has never been hospitalized because of infection 
due to fungus.  On physical examination, veteran had two 
small areas on the side of each foot which were erythematous 
and scaly.  His skin was very dry and he had some fissures on 
his heels.  Both toenails were thick, yellowish, and 
dystrophic.  There was no evidence of infection.  Only the 
big toenails were involved with fungus.  The diagnoses were 
tinea pedis and onychomycosis of the toenails.

The Board acknowledges the veteran's contentions.  However, 
the record shows, at most, tinea with slight exfoliation or 
itching on a nonexposed surface or small area that has not 
changed markedly in over 20 years.  In view of all of the 
foregoing, the Board finds that the overall symptomatology is 
not reflective of the criteria for a 10 percent disability 
rating under DC 7806, that is, exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  The 
record reflects that the affected area is limited to two 
small areas on each foot that were erythematous and scaly 
with onychomycosis of two toenails.  Accordingly, the 
clinical findings since 1979 support the current 
noncompensable evaluation for tinea with slight exfoliation, 
exudation, or itching on a nonexposed surface or small area.  
Therefore, the Board must conclude that a compensable 
evaluation for the veteran's tinea pedis is not warranted.  

In the September 1997 supplemental statement of the case, the 
RO noted that consideration of 38 C.F.R. § 3.321 (1999) had 
been given.  In reviewing this case, the Board also must 
consider whether additional benefits are warranted under any 
of the provisions of Parts 3 and 4.  As to the disability 
picture presented in this case, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalizations or 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  The Board acknowledges the 
veteran's contention that hot humid weather may exacerbate 
the tinea pedis and cause more itching and redness.  However, 
these factors are not so exceptional as to preclude the use 
of the regular rating criteria.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
In sum, the Schedule for Rating Disabilities is shown to 
provide a fair and adequate basis for rendering a decision in 
this case.  In the absence of frequent hospitalizations or 
marked interference with employment, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  



ORDER

Service connection for atherosclerotic heart disease is 
denied. 

Entitlement to an increased (compensable) evaluation for 
tinea pedis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

